Citation Nr: 0838684	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  03-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for left hip sciatica.  

2.  Entitlement to service connection for a right 
hip/sacroiliac disorder, other than photopenia of the right 
hip femoral head.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for residuals, 
phlebitis of the right hand.  

6.  Entitlement to service connection for hives and/or rash 
of the lower extremities.  

7.  Entitlement to service connection for residuals of a 
transient ischemic attack.  

8.  Entitlement to service connection for an atrial septal 
defect.  

9.  Entitlement to an evaluation in excess of 30 percent 
disabling for ulcerative colitis with gastroesophageal reflux 
disease (GERD) and primary sclerosing cholangitis for the 
period prior to September 19, 2005.  

10.  Entitlement to an evaluation in excess of 60 percent 
disabling for ulcerative colitis with gastroesophageal reflux 
disease (GERD) and primary sclerosing cholangitis from 
September 19, 2005, forward.  

11.  Entitlement to a compensable evaluation for hemorrhoids.  

12.  Entitlement to an evaluation in excess of 30 percent 
disabling for mood disorder and major depressive disorder 
with fatigue and insomnia due to steroid use.  

13.  Entitlement to an evaluation in excess of 10 percent 
disabling for migraine headaches.

14.  Entitlement to a compensable evaluation for allergic 
rhinitis.  

15.  Entitlement to an evaluation in excess of 10 percent 
disabling for Achilles tendinitis of the left ankle.  

16. Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral plantar fasciitis.  

17.  Entitlement to a compensable evaluation for photopenia 
of the right hip femoral head.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1997 to 
August 2001.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from January 2002, August 2002, February 2006, and 
June 2007 rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO's) in Seattle, Washington, 
Albuquerque, New Mexico, and Portland Oregon.  Jurisdiction 
is currently with the RO in Denver, Colorado.  

Since the veteran's separation from active service in August 
2001, she has received most of her medical treatment from 
military medical facilities.  The record shows that the 
veteran's spouse continued to serve on active duty after 
August 2001.  In explaining its decision, the Board has 
differentiated between VA treatment, private treatment, and 
military medical facility treatment but, in most instances, 
has not differentiated between different military medical 
facilities.  This is in keeping with the general practice of 
not differentiating from in-service treatment at different 
medical facilities or from VA treatment at different medical 
facilities.  


FINDINGS OF FACT

1.  The veteran has not had left hip sciatica during any time 
since she filed her claim for service connection in August 
2001.  

2.  The veteran has not had a right hip/sacroiliac disorder, 
other than photopenia of the right hip femoral head, during 
any time since she filed her claim for service connection in 
August 2001.  

3.  The veteran has not had a right knee disability during 
any time since she filed her claim for service connection in 
August 2001.  

4.  The veteran has not had hypertension during any time 
since she filed her claim for service connection in August 
2001.  

5.  The veteran has not had residuals, phlebitis of the right 
hand during any time since she filed her claim for service 
connection in August 2001.  

6.  The veteran has not had hives and/or rash of the lower 
extremities during any time since she filed her claim for 
service connection in August 2001.  

7.  The veteran has not had residuals of a transient ischemic 
attack during any time since she filed her claim for service 
connection in August 2001.  

8.  The veteran's atrial septal defect is a congenital defect 
and no evidence of record shows that the defect increased in 
severity during service.  

9.  Prior to September 19, 2005, the veteran's ulcerative 
colitis with GERD and primary sclerosing cholangitis resulted 
in no more than mild symptoms.  

10.  Since September 19, 2005, the veteran's ulcerative 
colitis with GERD and primary sclerosing cholangitis, has not 
resulted in severe symptoms or malnutrition.  

11.  The veteran's hemorrhoids are not large, thrombotic, or 
irreducible and do not consist of excessive redundant tissue.  

12.  The veteran's mood disorder and major depressive 
disorder with fatigue and insomnia result in occupational and 
social impairment with reduced reliability and productivity 
due to panic attacks more than once a week but does not 
result in occupational and social impairment with 
deficiencies in judgment, thinking or school and her 
impairment in work, family relations and mood is not due to 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech or thought manifestations, near-
continuous panic or depression affecting the ability to 
function independently appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, inability to establish and 
maintain effective relationships, or any demonstrated 
difficulty in adapting to stressful circumstances.  

13.  The veteran's migraine headaches result in prostrating 
attacks occurring on average no more than once every two 
months.  

14.  The veteran's allergic rhinitis does not result in 50 
percent or greater obstruction of nasal passage on both sides 
or complete obstruction on one side.  

15.  The veteran's Achilles tendinitis of the left ankle 
results in no more than mild limitation of motion of her left 
ankle.  

16.  The veteran's bilateral plantar fasciitis results in no 
more than mild disability of her feet.  

17.  The veteran's photopenia of the right hip femoral head 
does not result in right thigh flexion limited to 45 degrees 
or less, right thigh extension limited to 5 degrees or less, 
right thigh rotation limited such that she cannot toe out to 
15 degrees or less, right thigh adduction so limited as to 
prevent the veteran from crossing her legs, or x-ray evidence 
of arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for left hip sciatica 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).  

2.  The criteria for service connection for a right 
hip/sacroiliac disorder, other than photopenia of the right 
hip femoral head, have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

5.  The criteria for service connection for residuals, 
phlebitis of the right hand have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

6.  The criteria for service connection for hives and/or a 
rash of the lower extremities have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

7.  The criteria for service connection for residuals of 
transient ischemic attacks have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 
(2007).

8.  The criteria for service connection for an atrial septal 
defect have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2007).  

9.  The criteria for an evaluation in excess of 30 percent 
disabling for ulcerative colitis with GERD and primary 
sclerosing cholangitis, for the period prior to September 19, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114 Diagnostic 
Code 7323 (2007).

10.  The criteria for an evaluation in excess of 60 percent 
disabling for ulcerative colitis with GERD and primary 
sclerosing cholangitis from September 19, 2005, forward, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114 Diagnostic Code 7323 
(2007).  

11.  The criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114 
Diagnostic Code 7336 (2007).

12.  The criteria for an evaluation of 50 percent disabling, 
but no higher, have been met for the mood disorder and major 
depressive disorder with fatigue and insomnia due to steroid 
use.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Codes 9434, 9435 
(2007).

13.  The criteria for an evaluation in excess of 10 percent 
disabling for migraine headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.124 Diagnostic Codes 8100 (2007).

14.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.97 Diagnostic Code 
6522 (2007).

15.  The criteria for an evaluation in excess of 10 percent 
disabling for Achilles tendinitis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a Diagnostic Codes 
5024, 5003, 5270 (2007).  

16.  The criteria for an evaluation in excess of 10 percent 
disabling for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.14, 4.71a Diagnostic Codes 5277, 
5284 (2007).

17.  The criteria for a compensable evaluation for photopenia 
of the right hip femoral head have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a Diagnostic Codes 5251, 5252, 5253 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural and Jurisdictional matters

Due to the number of issues on appeal, and relevant to both 
the substantive and due process analysis, an explanation of 
the procedural posture of the issues is in order.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

The rating decision issued in January 2002, which decided 
claims for service connection filed by the veteran in August 
2001, gave rise to all issues listed on the title page other 
than those issues that concern the ratings assigned for 
ulcerative colitis, mood and depressive disorders, photopenia 
of the right hip, migraine headaches, and Achilles 
tendinitis.  

In the Notice of Disagreement received from the veteran in 
February 2002, the veteran specifically stated that the only 
issues decided in the January 2002 rating decision that she 
was not appealing were those involving her ulcerative 
colitis, migraines, Achilles tendinitis, and a disability of 
the right hip.  Service connection had been established for 
each of these disabilities in the January 2002 rating 
decision, effective the day after the date that the veteran 
was separated from active service, and initial disability 
ratings had been assigned.  

The Board understands the veteran's reference to her right 
hip claim in the February 2002 Notice of Disagreement as 
applying only to the grant of benefits for photopenia of the 
right hip.  This is the interpretation most favorable to the 
veteran.  

The rating decision issued in August 2002 decided the 
veteran's claim for an increased rating for ulcerative 
colitis, received in April 2002.  In a November 2002 Notice 
of Disagreement, the veteran appealed the August 2002 rating 
decision as to the rating assigned for her ulcerative 
colitis.  

In February 2003, the RO issued a Statement of the Case as to 
all issues decided in the January 2002 and August 2002 rating 
decisions except the issues concerning Achilles tendinitis of 
the left ankle, migraine headaches, and photopenia of the 
right hip.  In April 2003, the veteran filed a Substantive 
Appeal of all issues listed in the February 2003 Statement of 
the Case, thus establishing the Board's jurisdiction over 
those issues.  

Pursuant to a claim received in November 2002, service 
connection for a mood disorder was granted in a June 2005 
rating decision and an initial evaluation of 10 percent 
disabling was assigned, effective in November 2002.  In 
September 2005, the veteran filed a Notice of Disagreement as 
to the initial rating assigned, thus initiating an appeal of 
the June 2005 rating decision to the Board.  

In February 2006, the RO issued another rating decision 
changing the evaluation assigned to 30 percent disabling and 
mailed that decision to the veteran on March 7, 2006.  Also 
in February 2006, the RO issued a Statement of the Case in 
response to the veteran's September 2005 Notice of 
Disagreement.  

The next mention of the veteran's mood disorder is found in 
an April 10, 2007 letter from the RO to the veteran 
addressing notice requirements.  A separate letter dated on 
that same date, April 10, 2007, refers to a claim filed on 
March 2, 2007.  The Board finds no document of record dated 
or date stamped March 2, 2007.  However, since the RO 
communicated to the veteran that VA had received a claim on 
that date, the Board will resolve any reasonable doubt in 
favor of the veteran.

Given that March 2, 2007 falls within one year of the date 
the February 2006 decision was mailed to the veteran the 
Board accepts the reference to a "claim" filed on that date 
as a Notice of Disagreement with the rating assigned for a 
mood disorder in the February 2006 rating decision.  While 
this is somewhat tenuous, as explained below, a document 
received on March 31, 2007 would otherwise confer 
jurisdiction on the Board as to the rating assigned for the 
veteran's mood disorder and depressive disorder.  

The only difference between accepting the March 2, 2007 
reference as a notice of disagreement and the March 31, 2007 
document as a claim is the decision from which the appeal 
arises.  Considering the February 2006 decision as the 
decision on appeal as to the rating assigned for the 
veteran's mood disorder and major depressive disorder is more 
favorable to the veteran than considering the latter 
decision, of June 2007, as the decision on appeal.  Because 
the March 2, 2007 reference allows the Board to treat the 
earlier February 2006 decision as the appealed decision, the 
Board has done so.  

In June 2007, the RO adjudicated claims involving ratings 
assigned for a mood disorder, Achilles tendinitis of the left 
ankle, migraine headaches, photopenia of the right hip, and a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU).  In that 
decision, the RO referred to a claim received on March 31, 
2006.  That claim was for a TDIU.  In June 2007, the veteran 
filed a Notice of Disagreement with the June 2007 rating 
decision, specifying that the disagreement was with the 
denial of a TDIU.  In August 2008, he RO issued a Statement 
of the Case with regard to the ratings assigned for a mood 
disorder and major depressive disorder, migraine headaches, 
Achilles tendinitis of the left ankle, and photopenia of the 
right hip.  In September 2008, the veteran filed a 
Substantive Appeal as to the August 2008 Statement of the 
Case.  

A TDIU is a claim for a higher rating, albeit with its own 
unique criteria.  See 38 C.F.R. § 4.16.  However, the 
criteria include the disability percentages assigned for 
service connected disabilities.  Hence, the Board finds that 
the claim received in March 2006 encompassed claims for 
higher ratings for Achilles tendinitis of the left ankle, 
migraine headaches, photopenia of the right hip, and a mood 
disorder and major depressive disorder.  Similarly, the 
veteran's June 2007 Notice of Disagreement initiated an 
appeal of the ratings assigned for these disabilities and the 
September 2008 Substantive Appeal perfected the issues to the 
Board.  

In an August 2008 rating decision, the RO granted a TDIU, 
effective as of September 19, 2005.  As the benefit sought 
has been granted in full, that issue is not before the Board.  
See 38 U.S.C.A. § 7105(d)(1).  

Based on the above, the Board has jurisdiction to decide the 
appeal as to all issues listed on the title page.  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, 
cardiovascular-renal diseases, and organic diseases of the 
nervous system may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The veteran has undergone several VA medical examinations to 
determine the existence and extent of her claimed 
disabilities.  In particular, comprehensive general medical 
examinations were conducted in January 2002, May 2005, and 
May 2008, digestive system or intestines examinations were 
conducted in August 2002 and July 2003, and psychiatric 
examinations were conducted in May 2005 and May 2008.  The 
January 2002, August 2002, and July 2003 examination reports 
do not state whether the examiner reviewed the veteran's 
claims file.  Despite this lack of review, the history 
supplied by the veteran during those examinations is accurate 
when compared to the claims file.  Thus, these examinations 
were conducted with knowledge of the veteran's medical 
history.  All other examination reports include the 
examiner's statements that the claims file was reviewed.  

As explained below, the appeal is denied with regard to those 
issues involving entitlement to service connection.  The 
bases for the denial of the appeal in all instances other 
than that of an atrial septal defect are that the veteran has 
not had the claimed disabilities at any time since she filed 
her claims in August 2001.  In short, she does not and has 
not during any time since August 2001, suffered from left hip 
sciatica, a right hip/sacroiliac disorder other than 
photopenia, residuals of phlebitis of her right hand, hives 
and/or a rash of the lower extremities, a right knee 
disorder, or residuals of a transient ischemic attack.  

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  However, in 
this case, the overall evidence of record fails to support a 
finding that the conditions just referred to in the preceding 
paragraph have been present since the veteran filed her claim 
in August 2001.  

Entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
"disability".  See 38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


Right hip/ sacroiliac and right knee disorders

Of note is that service connection has been established for 
photopenia of the right hip femoral head with recurring pain, 
effective the day after the date of the veteran's separation 
from active service in August 2001.  In an April 2008 rating 
decision, the RO explained that the grant of service 
connection was based largely on the report of a bone scan 
conducted in 2001 that referred to a finding of 
"photopenia" of the right femoral head.  This rating 
decision also explained that the grant was essentially for 
ostopenia of the right hip/femoral head and based in 
pertinent part on recurring pain of the right hip.  

In the context of requests to reopen previously denied, 
claims, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has explained how to distinguish when there 
are separate and distinct claims based on identical symptoms.  
See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The 
Federal Circuit stated that whether two claims are distinct 
and separate depends not on symptoms but on the disease or 
injury.  Id at 1334-35.  This analysis reduced to a statement 
that "claims based upon distinctly and properly diagnosed 
diseases or injuries cannot be considered the same claim."  
Id. at 1335.  

Informed by the reasoning in Boggs, the Board finds that 
service connection for a right hip/sacroiliac disorder is 
only warranted if the evidence demonstrates a disease or 
injury distinct from the condition for which service 
connection has already been established for a right hip 
disorder, photopenia of the right hip femoral head.  

Service treatment records report low back and hip pain in 
July 2000 and again in March and April 2001.  The reports 
vary from pain in both hips to pain in the right hip.  A 
report of a July 2000 telephone consult documents that the 
veteran had reported low back pain and pain shooting into her 
left leg.  Other reports include low back pain of several 
days duration and that the veteran's left lower lumbar 
regions were tender to palpation.  Straight leg raising 
elicited no pain on the right but did elicit leg and buttock 
pain on the left.  Objectively the veteran showed general 
mild discomfort with mild limitation of mobility.  An 
assessment was provided of lumbosacral strain and sciatica.  

In March and April 2001, the veteran reported right hip pain 
and knee.  The right hip was found to be normal.  She 
reported that her right knee occasionally locked and that she 
had burning pain in both legs.  She complained of 3 weeks of 
intermittent bilateral "seizing" of and cramps of both 
legs.  She also reported that this occurred with her left 
hand.  Additionally, she complained that she had intermittent 
knee pains and that her knees "gave out".  Finally, she 
reported that she had right hip pain that radiated to her 
knee.  She described this pain as both constant and 
fluctuating and worse on walking and stated that the pain had 
begun 3 to 4 weeks prior to her seeking treatment.  Objective 
findings were mild right hip pain with movement in all 
directions.  She was assessed with hip / knee pain.  

A March 2001 note reports that a spot had been seen on a bone 
scan of the veteran's right hip.  This prompted an MRI which 
was negative.  The spot seen on the bone scan gave rise to 
the grant of service connection for photopenia of the right 
hip.  

These service treatment records are evidence against the 
veteran's claims for a right knee disorder, a disorder of the 
sacroiliac joint, or sciatica of her left leg because the 
records show that the only relevant findings were acute 
symptoms.  There is no evidence of a chronic disorder of the 
veteran's right sacroiliac joints, right knee, or left 
sciatic nerve.  

In the January 2002 VA general medical examination report, 
the examiner reported the veteran's history that her right 
hip began bothering her in January 2000 when she was taking 
Prednisone and that avascular necrosis was suspected.  He 
also reported that bone scan was positive but MRI was 
negative.  He reported that the veteran was treated in 2001 
but that the pain persists.  The examiner recorded the 
veteran's report that the pain occurs once or twice per month 
and lasts for about two days during each flare-up.  

Physical examination found her gait and station to be normal, 
she could toe and heel walk, and tandem and parallel walk, 
range of motion of the lumbar spine was 97 degrees in 
flexion, 40 degrees in extension, and right and left 
extension and rotation were greater than 70 degrees.  There 
was no evidence of muscle atrophy in the lower extremities 
and no spasm or fasciculations seen.  Muscle strength was 5 
out of 5 in all muscle groups.  There was no evidence of 
incontinence of stool or urine.  Range of motion of the hips 
was normal bilaterally; she did have discomfort in the right 
hip on external rotation, internal rotation, forward flexion, 
and abduction.  The left hip was asymptomatic.  There was 
slight discomfort in the right sacroiliac joint, but not the 
left.  

The examiner provided an assessment of a history of left 
sciatica currently without long tract signs, right and left 
sacroiliac joint discomfort that may be a secondary 
manifestation of chronic ulcerative colitis.  

In an April 2002 clinical notation from a military medical 
facility, the veteran reported back and right hip pain.  X-
rays of the right hip were unremarkable and x-rays of the 
lumbosacral spine were negative.  In February 2003, the 
veteran reported hip and knee pain.  Unclear from the record 
is whether this was a report of both knees and hips, as 
opposed to the right knee and hip.  She described the knee 
pain as intermittent and lasting a few seconds.  

Objective findings were that there was no tenderness of the 
low back or the hip, but she was positive for discomfort of 
the right hip on external rotation.  The clinician also noted 
that the veteran was able to transfer without difficulty.  A 
note from February 2003 indicates that the medical facility 
left a message for the veteran that recent plain films of the 
hips did not show avascular necrosis.  

During the May 2005 VA general medical examination, the 
examiner found the veteran to have normal posture, with no 
swelling, effusion, tenderness, muscle spasm, joint laxity, 
muscle atrophy, or ankylosis of the musculoskeletal system.  
Cranial nerves, vibration sense, touch, muscular strength, 
deep tendon reflexes, lumbar range of motion, and range of 
motion of both hips, were all normal.  Knee stability was 
normal.  Knees were normal.  The only abnormality of her 
lower extremities was some tenderness in the plantar fascia.  
Bilateral hip x-ray showed a normal examination of the hips 
and pelvis.  

The examiner provided an impression of flexion of the left 
thigh limited to the right side with and exaggerated range of 
motion on the left side and a normal range of motion on the 
right side.  

Post-service treatment records contain no evidence showing 
that the veteran has had a right hip disorder distinct from 
that for which service connection has been established.  
Post-service treatment records contain no evidence that, at 
any time since service, the veteran has sciatica of the left 
leg, a disorder of the sacroiliac joint, or a disorder of her 
right knee.  

As to the veteran's reports of pain of her right knee, 
sacroiliac joint and hip, this symptom, without a pathology 
to which the symptom can be attributed, is not a basis for 
granting service-connection.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The veteran's reported pain of 
her right knee, sacroiliac joint, and hip do not, standing 
alone, constitute a current disability for VA compensation 
purposes.

In summary, the preponderance of the evidence is against a 
finding that the veteran has had chronic disorders of the 
right sacroiliac joint, right knee, or a left sciatic nerve 
at any time during or since service.  As she has not had 
these claimed disorders at any time since the filing of her 
claim in August 2001, her appeal as to claims for service 
connection for these disorders must be denied.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007), Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007




Hypertension

Service medical records contain no clinical finding of 
hypertension or mention of hypertension by a health care 
professional.  On a March 2001 annual health examination 
form, the veteran circled an item indicating that she had 
high blood pressure.  

In the January 2002 VA general medical examination report, 
the examiner recorded a history that the veteran had suffered 
from hypertension primarily when she was taking Predisone for 
treatment of her ulcerative colitis.  He stated that the 
veteran's blood pressure was currently normal and that she 
had not had any manifestations of hypertension.  Physical 
findings included blood pressure measurements of 110/70, 
116/68, and 112/88.  Her pulse was 82 and regular.  The 
examiner provided an assessment of "No evidence of 
hypertension."  

During the VA general medical examination conducted in May 
2008, the veteran was found to have an essentially normal 
cardiovascular system.  There were no findings of 
hypertension.  Repeated blood pressure measurements were 
118/80, 118/80, and 114/74. 

This evidence demonstrates that the veteran does not have 
hypertension and has never had hypertension during the course 
of her appeal.  On this basis alone her claim must be denied.  
See McClain v. Nicholson, 21 Vet. App. 319 (2007), Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Phlebitis of the right hand

Service treatment records from July to September 2000 
document that the veteran sought treatment for redness and 
swelling on the back of her right hand at the site of an 
intravenous puncture that occurred in conjunction with a 
medical diagnostic procedure.  The back of her hand was 
tender with a 5 to 6 centimeter area of erythema, but there 
was no infection.  She also reported pain of her right arm 
and that her middle finger was numb and tingling.  An 
assessment was provided of superficial cellulitis versus 
phlebitis.  By September 2000, the assessment was recurrent 
phlebitis.  

In June 2001, the veteran reported that she had stretched out 
her arm and felt pain under her armpit and that the armpit 
was tender to touch.  A report of a telephone consult 
documented that the veteran had a history of phlebitis.  

These service treatment records are evidence that the veteran 
suffered from phlebitis of her right hand no later than 
September 2000.  The June 2001 report is a not a report of 
phlebitis of her right hand but a report that her armpit was 
tender after stretching out her arm, and merely refers to the 
past history of phlebitis.  These records are therefore 
evidence against her claim for service connection for 
phlebitis or residuals of phlebitis because the records tend 
to show that the phlebitis following her intravenous puncture 
was of short duration and resolved prior to separation from 
service.  

In the January 2002 VA general medical examination report, 
the examiner documented the veteran's report that she had 
phlebitis of an intravenous site of the dorsum of her right 
hand following a colonoscopy.  This was described as two 
small areas of blood clots.  The examiner recorded the 
veteran's report that she occasionally has a recurrence of 
her hand turning red or pink, which usually occurred in 
conjunction with an increase in chronic ulcerative colitis 
symptoms and which resolved with the use of a heat pad. She 
reported that the original incident was in July 2000 and the 
most recent incident was in September 2001.  

Physical examination revealed no evidence of the phlebitis of 
the veteran's right hand.  The examiner provided an 
assessment of phlebitis of the right hand secondary to IV 
insertion in July of 2000.  

The assessment of phlebitis of the right hand secondary to 
intravenous insertion in July 2000 is accurate.  However, 
neither this examination report nor any other objective 
evidence of record demonstrates that the veteran has 
phlebitis of her hand or that the phlebitis of her hand 
continued past September 2000.  

The Board has considered the veteran's assertion that her 
phlebitis recurs several times per year.  However, the Board 
finds this assertion to lack credibility.  

Absent from the record is evidence that the veteran has 
sought treatment for, or reported specific instances of, 
phlebitis later than August 2001.  This the Board finds 
highly probative given the veteran's extraordinary diligence 
in seeking medical treatment.  During service and post 
service she has reported for medical treatment within a very 
short period of time of onset of symptoms and did so even 
when the symptoms were themselves of short duration and had 
ceased by the time she sought treatment.  In particular, with 
regard to her phlebitis, the veteran sought treatment for a 
tender and red intravenous puncture site shortly after the 
puncture.  

Based on the above, the Board finds it extremely unlikely 
that this veteran has suffered since service from phlebitis 
of her hand (or residuals thereof) because there are no 
reports for treatment.  Had this veteran suffered from such 
symptoms, it is highly likely, based on the record in this 
case, that the claims file would contain a report for 
treatment of such.  

The Board finds this lack of evidence of treatment to be more 
probative on this matter than the veteran's reports.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).

Because the preponderance of the evidence is against a 
finding that the veteran has had phlebitis or residuals of 
phlebitis of her hand at any time since she filed her claim 
in August 2001, her claim must be denied.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007), Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Hives and/or rash of lower extremities

Service treatment records document the veteran's report in 
June 2002 of "lumps" on her leg.  The notation is extremely 
abbreviated but states " painful non pruitic?".  Objective 
findings consisted of a singular pappilary formation of the 
medial thigh with some erythema.  There were also several 
other lesions that were healing.  She was assessed with 
folliculitis.  

The January 2002 VA examination includes the veteran's 
history that she had hives that occurred on her legs on one 
occasion, she was treated with a Benadryl shot and the hives 
have never reoccurred.  The record is absent for any other 
mention post service of hives of the veteran's lower 
extremities.  

Because all evidence of record shows that the veteran has not 
had hives of her lower extremities or any other skin disorder 
of her lower extremities at any time since she filed her 
claim in August 2001, her appeal as to this matter must be 
denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007), 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Residual of transient ischemic attack

March through April 2001 service treatment records document 
that the veteran reported experiencing left upper extremity 
weakness and was hospitalized for 1 to 2 days in March 2001.  
She reported that this was of sudden onset the day prior to 
seeking treatment and occurred when she reached for paperwork 
and was unable to lift or control her arm.  She reported no 
frank sensory symptoms.  She also reported that overall this 
started having some resolution within 5 to 10 minutes, but 
she continued to note that her arm would have "a delay of a 
few seconds after her mind told it what to do."  She 
recounted no headache, some facial sensory symptoms, but no 
dysarthria, dysphagia, language deficits, and no left lower 
extremity symptoms, and she reported that she had not had a 
previous similar experience.  The weakness lasted less than 
24 hours and had resolved at the time that she reported for 
treatment.  

MRI and magnetic resonance angiography preliminary results 
were normal.  An impression was rendered of monolimb 
transient upper extremity weakness.  After cardiology and 
neurology workup the veteran was diagnosed as having had a 
transient ischemic event in middle cerebral artery 
distribution and an impression was rendered of acute 
neurologic deficit developing the day before and involving 
the motor and sensory systems of the face and left arm.  This 
was described as localized to the perisylvian cortex and that 
the likely etiology was a thrombotic or embotic event to a 
branch of the right middle cerebral artery.  

Neurology examination was normal.  But clinicians noted that 
the veteran did have facial asymmetry but were unsure as to 
whether this was baseline for the veteran.  

Essentially, these service treatment records show that the 
veteran had one incident during service that was diagnosed as 
a possible transient ischemic attack, lasted for less than 
one day, left no residuals, and had no recurrence.  This is 
evidence against her claim because this evidence shows that 
the veteran's event described as possible transient ischemic 
attacks was an acute single event with no residuals extending 
past August 2001.  

In the January 2002 VA general medical examination report, 
the examiner recorded the veteran's report of her single 
episode of a transient ischemic attack in March 2001.  She 
accurately reported admission to the hospital and she 
reported that she had experienced left facial droop.  A 
cardiac workup found an atrial secundum defect which was 
subsequently sealed.  She has had no further evidence of a 
secundum shunt.  Related diagnostic tests with regard to her 
cardiac defect have been negative since surgical repair of 
that defect.  She reported not having any other transient 
ischemic attacks, and has had complete resolution of the left 
sided weakness that accompanied the single attack.  The 
examiner provided an assessment of one transient ischemic 
attack in March of 2001, probably secondary to atrial 
secundum defect which has since been corrected.  

An August 2004 clinical note, from the Elmendorf medical 
facility contains the veteran's report that she had redness, 
pain, and swelling of her right foot during an airplane ride 
but that the symptoms resolved spontaneously following the 
ride.  This note speculated that, given that the veteran had 
a history of a transient ischemic attack, this was likely 
thrombophlebitis.  

However, Elmendorf Air Force Base medical reports from 
September 2004 and May 2005 discuss the veteran's history of 
a transient ischemic attack but report that since that in 
service event she had not had recurrent signs or symptoms 
consistent with stroke or transient ischemic attacks.  

The Board has considered both the report as to why the 
veteran's reported foot redness, pain and swelling occurred 
during an aircraft ride, and the later reports from the same 
medical facility that she had no recurrent signs or symptoms 
consistent with transient ischemic attacks.  This evidence, 
taken together, is evidence against a finding that the 
veteran's episode on board the airplane was a transient 
ischemic attack or residuals of her single in-service 
transient ischemic attack.  The Board makes this finding 
because the very nature of the August 2004 report is 
speculative and unsupported by any objective findings while 
the other reports are, from the language employed, of a more 
certain nature.  

Regardless, the preponderance of the medical evidence during 
and since service, as well as the veteran's own reports, is 
against a finding that she has had any transient ischemic 
attacks since service or suffers any residuals of her 
transient ischemic attack during service.  In short, she does 
not have the claimed disability and therefore her claim must 
be denied.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007), Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Atrial septal defect

Service connection for an atrial septal defect is denied 
because the defect is congenital.  Service aggravation is 
denied because there is no evidence that the defect increased 
in severity during service.  

Service treatment records document reports of chest pain in 
January 2001 but the veteran denied shortness of breath and 
denied that the pain radiated.  The pain resolved the day 
after it began.  

From May through July 2001, the veteran underwent treatment 
for a congenital heart defect.  A cardiac catheterization in 
May 2001 was conducted in response to her report of sudden 
left arm numbness (a condition addressed elsewhere in this 
Board decision under a heading of "Residuals of a transient 
ischemic attack").  The impression was that the veteran had 
suffered a stroke due to an atrial defect.  Later that month 
an MRI of the veteran's heart showed that there was no 
evidence of a shunt lesion or of an anomalous pulmonary 
venous connection.  

In June 2001, the veteran underwent a surgical closure of 
patent foramen ovale with a cardioseal device.  A 
transesophageal echocardiogram was conducted.  The impression 
was status post successful complete closure of patent foramen 
ovale.  A note from later in June 2001 reported that the 
veteran had recently undergone a septal defect closure.  

In July 2001, the veteran complained of pounding of her chest 
/ esophageal area with onset 3 days earlier which had lasted 
several minutes and then resolved.  She reported that she had 
suffered 5 or 6 such episodes.  She reported that she had not 
taken her pulse but that "it just feels like my heart is 
beating hard."  An assessment was provided of palpitations.  
Later that month, the veteran reported that her heart had a 
racing, fluttery feeling, but she was negative for shortness 
of breath or chest pain.  She reported that this feeling was 
intermittent and lasted a few minutes but had lasted 90 
minutes the night before.  She was asymptomatic at the time 
of the visit for treatment and an electrocardiograph and 
chest x-ray were within normal limits.  An MRI conducted 
later that month was unremarkable.  She was assessed as 
having a history of congenital heart defect status post 
recent repair with no new onset of palpitations.  Post 
service, in August 2001, the veteran underwent a holter heart 
monitor study, which was negative.  

The January 2002 VA examination report contains the 
examiner's recording of the veteran's history of her cardiac 
defect.  The veteran reported that she had a secundum defect 
that was sealed during service and that she had suffered a 
lot of palpitations prior to the treatment but those were 
less common now.  She also stated that she had less dyspnea 
on exertion.  Finally, she reported that approximately every 
month and one half she might get a fluttery episode of her 
heart rhythm.  

Physical examination revealed no cardiomegaly, the examiner 
reported hearing no murmur, gallops, or rubs.  Jugular venous 
distention was absent.  There were no hepatojugular reflux 
and no peripheral edema.  He provided a diagnosis of atrial 
secundum defect sealed with good surgical result.  

A June 2002 chest x-ray showed surgical changes overlaying 
the interatrial septum but no sign of acute cardiopulmonary 
disease.  An echocardiogram for a "bubble study", called 
for because the veteran was status post the cardioseal 
procedure, was negative.  

All evidence of record shows that the veteran's heart defect, 
repaired during service, was congenital in origin.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

38 C.F.R. § 3.303 (c) provides that there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established, no additional or confirmatory evidence is 
necessary.  This regulation also provides that where there is 
the notation or discovery during service of congenital 
malformations with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion must 
be that such malformation preexisted service.  See 38 C.F.R. 
§ 3.303 (c).  Finally, 38 C.F.R. § 3.303 (c) and § 4.9 state 
that congenital defects are not diseases or injuries within 
the meaning of applicable legislation.  Interpreting 38 
C.F.R. § 3.303 (c), VA's General Counsel has held that 
service connection may not be granted for defects of 
congenital origin.  VAOPGCPREC 82-90.

As the veteran's atrial septal defect was a defect of 
congenital origin, the defect is deemed to have preexisted 
the veteran's entrance into service to the same extent as had 
the defect been noted at entrance into service.  As stated 
above, service connection may not be granted for defects of 
congenital origin.  Id.  However, if certain elements are 
met, a claim for service aggravation could be granted.  Id.  
Here, those elements have not been met.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R.§ 
3.306(a).  Claims for service- connected aggravation of a 
pre-existing disorder are governed by 38 U.S.C.A. § 1153 and 
the burden falls on the veteran to establish aggravation.  
Id., see also Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the veteran's atrial 
septal defect occurred during service.  As stated above, 38 
U.S.C.A. § 1153 contains a presumption of aggravation when it 
is shown that a pre-existing disorder underwent an increase 
in disability during service.  In the instant case, there is 
no probative evidence that the veteran's atrial septal defect 
increased in severity during service.  

Because the veteran's heart defect was congenital in nature, 
her heart defect is not an injury or disease within the 
meaning of applicable legislation and, hence, service 
connection for her heart defect is not warranted.  Because 
there is no evidence that the veteran's atrial septal defect 
increased in severity during service, service aggravation 
cannot be granted.  Hence, this claim must be denied.  As all 
evidence is against this claim, the benefit-of- the-doubt 
rule is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In this case, the Board has taken particular care in 
considering the entire history of each of the veteran's 
disabilities on appeal, both in arriving at its decision as 
to the propriety of the evaluations assigned for the 
veteran's disabilities and in explaining the reasons and 
bases for its decision.  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

Ulcerative colitis

Service connection was established for ulcerative colitis 
with GERD in the January 2002 rating decision.  At that time 
the RO assigned an evaluation of 30 percent disabling under 
Diagnostic Code 38 C.F.R. § 4.114 Diagnostic Code 7323.  
Diagnostic Code 7323 specifically addresses ulcerative 
colitis. That rating was effective in August 2001.  The 
veteran did not appeal that decision.  

In April 2002, the veteran filed a claim for an increased 
rating for her ulcerative colitis.  She stated that she felt 
there was strong new evidence that showed her ulcerative 
colitis had progressed. Specifically, she stated that she had 
suffered three flare-ups of her ulcerative colitis since 
February 2002.  She also reported that she suffered from 
weight loss, nausea and severe cramping and that the increase 
in her medication, Imuran, had caused fatigue.  

In a rating decision dated in February 2006, the RO increased 
the evaluation assigned for this disability to 60 percent 
disabling, effective September 19, 2005 which is the date of 
a VA examination.  In that February 2006 rating decision, the 
RO also recharacterized the disability as ulcerative colitis 
with GERD and primary sclerosing cholangitis.  

38 C.F.R. § 4.114, the Schedule of ratings for the digestive 
system, states that ratings under diagnostic codes 7301 to 
7329, inclusive, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  

Besides, ulcerative colitis, GERD and cholangitis are 
included in the description of the veteran's digestive system 
disability.  GERD is not listed in any of the diagnostic 
codes but is typically rated by analogy to hiatel hernia 
under Diagnostic Code 7346.  The highest rating available 
under Diagnostic Code 7346 is 60 percent.  Cholangitis is 
rated under Diagnostic Code 7316 which directs the rater to 
rate cholangitis under the criteria found at Diagnostic Code 
7314, for cholecystitis.  The maximum rating under Diagnostic 
Code 7314 is 30 percent.  

In this case, the predominant disability picture is that 
addressed in Diagnostic Code 7323.  Therefore, the Board has 
continued the correct practice of the RO in evaluating the 
veteran's disability of the digestive system under Diagnostic 
Code 7323, for ulcerative colitis.  The Board has considered 
the overall disability picture, including contributions from 
the veteran's GERD and cholangitis, in determining the 
appropriate evaluation.  

Under 38 C.F.R. § 4.114 Diagnostic Code 7323, a 30 percent 
rating is assigned for ulcerative colitis productive of 
moderately severe symptoms with frequent exacerbations.  A 60 
percent rating is warranted for severe symptoms with numerous 
attacks a year and malnutrition, the health only fair during 
remissions.  Id.  Finally, a 100 percent is warranted for 
pronounced symptoms resulting in marked malnutrition, anemia, 
and general debility, or with serious complications, such as 
liver abscess.  Id.  

Treatment records from a military medical facility document 
that the veteran had a mild flareup of ulcerative colitis in 
February 2002, including intermittent blood streaking and 
mucous in her stools.  The veteran reported that she had 
suffered intermittent flare ups.  A report of a sigmoidoscopy 
indicates that her ulcerative colitis was moderate to severe.  
These records show that she reported a flare-up in July 2002 
consisting of cramps and naseau.  

In August 2002, the veteran underwent a VA examination for 
digestive diseases.  The examination report contains a 
detailed history of the veteran's ulcerative colitis and 
GERD.  It appears that this history was provided by the 
veteran as there is no indication that the claims file was 
reviewed.  As to her ulcerative colitis, the examiner 
recorded that the veteran had been diagnosed in January 2001 
following onset of bloody diarrhea.  This was documented by 
multiple colonoscopy.  She was treated with Prednisone and 
developed hypertension, a transient ischemic event, a buffalo 
hump, and gained 50 - 60 pounds.  She also reported mood 
swings.  The history of her GERD was unremarkable.  

Physical examination found that abdomen bowel sounds were 
present in all four quadrants.  There was diffused tenderness 
to minimal palpation throughout the abdomen but no guarding 
or rebound.  The examiner rendered an impression of severe 
ulcerative colitis unresponsive to Mesalamine, Imuran, and 
Prednisone, and GERD aggravated by Prednisone and Imuran.  

Also of record are VA outpatient notes from August 2003 that 
state, following a complete blood count panel, that the 
veteran had somewhat depleted volume, likely due to 
gastrointestinal losses, but that she was not anemic.  
Elmendorf Air Force Base medical treatment records, from 
September 2004, report that the veteran had no liver 
abnormalities, was not jaundiced, and bilirubin levels were 
normal.  

In July 2003, the veteran underwent a VA intestines 
examination.  The veteran reported that she was not treating 
her GERD with antacids and that her GERD symptoms increase 
when she is taking Prednisone for her ulcerative arthritis.  
She also reported that prior to taking Prednisone she had 
dark colored stools and was diagnosed as anemic.  As to her 
ulcerative colitis, the veteran provided a history consistent 
with that found in the claims file.  He also reported that 
she did not currently work outside of the home because she 
was busy with her children and with doctor's appointments.  

Physical examination found the veteran oriented and in no 
acute distress.  Her abdomen was soft, there were normal 
bowel sounds in all quadrants, and there was tenderness to 
palpation in the left lower quadrant, but no organomegaly.  
The examiner provided an impression of esophagus symptoms of 
GERD, more severe when taking Prednisone, and not treated 
with antacids.  The examiner also provided a diagnosis of 
ulcerative colitis with daily medicines and most recent flare 
of last year.  He described the then current symptoms as 
mild, likely due to midterm of the veteran's pregnancy.  

In reviewing this evidence, the Board finds that an 
evaluation higher than the 30 percent assigned prior to 
September 2005 is not warranted.  While the evidence shows 
multiple attacks of ulcerative colitis, the evidence also 
shows that the veteran was not malnourished.  Nor is there 
evidence that the veteran's health was only fair during 
remissions of her ulcerative colitis.  Rather, this evidence 
shows the veteran's condition more nearly approximate (at 
best) moderately severe ulcerative colitis with frequent 
exacerbations.  There are few reports of the veteran's GERD 
during this period and cholangitis had not yet been diagnosed 
and was not symptomatic.  The contributions of her GERD to 
the overall disability picture are not so significant as to 
warrant a rating higher than 30 percent disabling for this 
period.  Hence, the preponderance of the evidence is against 
granting her appeal for the period prior to September 2005.  

March through May 2005 clinical notes, from Elmendorf Air 
Force medical facility, refer to a recent onset of post 
prandial nausea and a tentative diagnosis of sclerosing 
cholangitis.  A March 2005 note provided an impression that 
the veteran's ulcerative colitis was mostly well controlled 
but laboratory results indicated a possibility of sclerosing 
cholongitis.  Following further diagnostic tests, notes from 
May 2005 state an assessment of probable primary sclerosing 
cholangitis.  

In May 2005, the veteran again underwent a VA medical 
examination.  She reported that her ulcerative colitis was 
unchanged and that she had blood and mucous in her stools 
daily with 5 to 10 bowel movements per day.  She also 
reported that she had frequent fecal urgency, fecal 
incontinence once per month, "bad" flare-ups once per year 
that last two and one half weeks to one month, mild flareups 
once a month to once every 6 weeks, and that three times per 
year her bathroom needs prevent her from leaving her house 
for periods of one and one half weeks.  

Physical examination revealed a soft abdomen, evidence of 
laparoscopic gallbladder surgery, but "no liver; kidney."  
Palpation was normal and there were no masses, scars, or 
ventral hernias.  The examiner stated an impression of 
moderate to severe colitis.  Although this examination report 
included hematology laboratory tests, there is no mention of 
anemia.  

Also of record are September 2006 to April 2007 treatment 
notes from "T.V.N.", M.D.  These records do not provide 
additional information favorable to the veteran's claim for a 
higher rating.  Rather, the notes provide a picture of the 
veteran's ulcerative colitis less severe than that portrayed 
in the VA examination reports, undermining her credibility 
with the Board.  For example, the frequency of her bowel 
movements and/or diarrhea was typically reported as 5 to 6 
times per day rather than the higher frequency reported to 
the VA examiners.  There is no diagnosis of anemia or 
malnutrition.   

During the May 2008 VA medical examination, the veteran 
reported that she continues to have symptoms of her 
ulcerative colitis and had suffered 3 episodes during the 
last 6 months, each lasting approximately 1 month.  She 
reported that she has diarrhea from 5 to 17 times per day 
with blood and mucous, sometimes the blood is bright red, 
sometimes it is black, and sometimes it is both.  She also 
reported that she has been anemic, gets fever and chills, 
severe abdominal cramping, joint pains, and fatigue.  She 
stated that she has a history of nausea, colon pains, bowel 
accidents, night sweats and bowel movement urgency.  She 
reported that her appetite is good and that she lost 10 
pounds during the March - April episodes of her ulcerative 
colitis.  

With regard to her GERD, the veteran reported that she did 
not currently take any medications because she was 
breastfeeding.  She stated that she has no hematemesis, 
melena, or vomiting but she does become nauseas.  She 
reported that she treats her GERD by eating no later than 5 
o'clock in the evening and sleeping with the head of her bed 
elevated.  

As to her primary sclerosing cholangitis, she reported that 
she has never had a history of hepatitis but that she used to 
get pains in the right upper quadrant radiating to the back 
and that this corresponded to ulcerative colitis episodes.  

These reports show that the veteran's GERD and cholangitis do 
not significantly add to her level of disability.  

The examiner stated that the veteran did not have any 
abdominal bloating or jaundice secondary to her cholangitis.  
Physical examination found the veteran to be well developed, 
well-nourished and in no acute distress.  Her lower abdomen 
was tender but there was no rigidity, rebound or guarding.  
The examiner remarked that no hepatosplenomegaly was noted.  
Rectal examination revealed no bleeding and stool was normal 
in color.  The examiner provided a diagnosis of recurrent 
ulcerative colitis.  

The Board has considered the veteran's statement that she is 
anemic or has been anemic.  However, the record fails to 
support that statement.  As a layperson, the veteran's 
opinion as to whether she is anemic is not competent 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Whether the veteran is 
anemic is a question too complex to be subject to the opinion 
of a layperson such as the veteran.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  (explaining in 
footnote 4 that a veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  

The finding from the May 2008 examination, that the veteran 
is not anemic, the finding that she was well nourished, and 
the lack of any evidence of a liver abscess or other serious 
complication weighs heavily against granting the veteran's 
appeal as to an evaluation higher than 60 percent disabling 
from September 2005, forward.  This evidence outweighs the 
veteran's reports of her ill health due to her ulcerative 
colitis, GERD, and cholangitis.  

Indeed, the evidence just described is evidence that the 
veteran's ulcerative cholitis with GERD and cholangitis does 
not warrant the 30 percent evaluation for any period under 
appeal.  

As the preponderance of evidence is against assigning a 
rating higher than 30 percent disabling prior to September 
2005, or higher than 60 percent disabling from September 
2005, forward, the veteran's appeal in this matter must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).  

Hemorrhoids

Service connection for hemorrhoids was established in the 
January 2002 rating decision and the RO assigned the current 
noncompensable evaluation effective in August 2001.  

The rating schedule provides for a noncompensable (0 percent) 
rating for mild or moderate internal or external hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Id.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, are rated 20 percent 
disabling.  Id.  

Service treatment records document only that the veteran 
reported rectal bleeding and had a history of hemorrhoids.  
Post service, the clinical records are similar, with no 
evidence of large or thrombotic hemorrhoids or of persistent 
bleeding, fissures, or secondary anemia.  Indeed, the 
overwhelming bulk of the evidence does not attribute the 
veteran's bleeding to hemorrhoids.  

The January 2002 VA examination report states that the 
veteran reported having hemorrhoids for 3 years.  She 
reported that there had been an attempt to band the 
hemorrhoid at onset, but there was not enough tissue to do 
so.  She reported that occasionally her hemorrhoid descends.  
Finally, she reported slight bleeding 2 to 3 times a week.  

Physical examination found no evidence of protruding 
hemorrhoids upon rectal inspection and the examiner provided 
a diagnosis of hemorrhoids, not presently visible.  

During the May 2005 examination, the veteran reported that 
her hemorrhoids bothered her all of the time.  Apparently, 
the examiner did not perform a rectal examination as he 
stated that genitor-rectal examination was normal by history.  

Of record, is a colonoscopy report from June 2005, from 
Elmendorf Air Force Base.  Findings included that the veteran 
did not have external hemorrhoids, fissures, fistula, or 
perianal tenderness.  On retroflexion examination, the 
veteran had grade I internal hemorrhoids.  

The veteran had no symptoms of her hemorrhoids at the time of 
the May 2008 VA examination.  Rectal examination revealed 
tenderness in the anal opening but the examiner stated that 
no hemorrhoids were felt.  The examiner reported that the 
veteran's most recent colonoscopy report revealed that she 
had internal hemorrhoids.  The examiner also stated that 
there was no bleeding noted.  This examiner provided a 
diagnosis of hemorrhoids, currently asymptomatic.  

The veteran's hemorrhoids have never been observed to be 
large, thrombotic, or irreducible.  For the most part, 
hemorrhoids have not been found to be present.  As all 
evidence of record shows that her hemorrhoids closely 
approximate mild or moderate hemorrhoids and do not meet any 
of the criteria for a compensable rating, her appeal as to 
the rating assigned for her hemorrhoids must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  



Mood disorder and major depressive disorder

Service connection for mood disorder was granted in a June 
2005 rating decision and a 10 percent evaluation was 
assigned, effective November 21, 2002.  The RO listed a 
Diagnostic Code of 9434-9435 for this disability.  In a 
February 2006 rating decision, the RO changed that evaluation 
to 30 percent disabling, also effective November 21, 2002.  

Mental disorders are evaluated according to criteria found at 
38 C.F.R. § 4.130.  Whether the disability is labeled under 
Diagnostic Code 9434, for major depressive disorder, or 9435, 
for mood disorder, the applicable criteria are listed under 
General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  

A 30 percent evaluation is warranted for mood disorder and 
major depressive disorder where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses 
service-connected psychiatric disabilities is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (also known 
as "the DSM-IV").  Id.  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.  

GAF scores of 71 to 80 are assigned in cases where symptoms, 
if present, are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
Id.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.  

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).  

Service medical records from January 2001 revealed that the 
veteran had a normal reaction to her recent diagnosis of a 
medical condition that could result in separation from active 
service.  She was alert, verbal, oriented times three.  Her 
speech and thought content were within normal limits and her 
mood was euthymic with congruent affect.  She denied suicidal 
or homicidal ideation.  

Of record are treatment notes and reports from Greater Lakes 
Therapy Services dated in 2002.  These provide no evidence 
that the veteran's mood disorder and major depressive 
disorder resulted in more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task.  Furthermore, the practitioner terminated the veteran's 
therapy in November 2002 which is evidence that her symptoms 
and impairment were not significant at that time.  These 
records are thus evidence against assigning an evaluation 
higher than 30 percent disabling for her mood disorder and 
major depressive disorder.  

Notes from "TMG", A.N.P., a mental health nurse 
practitioner, indicate psychotherapy and medical management 
by Wellbutrin from April 2004 to April 2005.  This 
practitioner diagnosed the veteran with major depression, 
moderate, secondary to general medical condition.  After an 
initial report in April 2004 of fatigue, lack of initiative, 
some sleep difficulty, and irritability, these notes show the 
veteran to have mild symptoms with no panic attacks, 
disorientation, or suicidal or homicidal ideation.  The notes 
describe generally mild symptoms and make no mention of 
occupational impairment, focusing almost exclusively on the 
veteran's relationship with her spouse.  The initial notes 
contain a GAF assignment of 55.  No other GAF scores are 
listed.  

T.M.G.'s notes show that the most disabling stage of the 
veteran's treatment was when she initially was evaluated, 
with documented evidence of improvement from that point 
forward.  Assignment of a GAF score of 55 is evidence that 
she had moderate symptoms and the description of her symptoms 
is moderate at worst.  These records do not show that the 
veteran's mood disorder and major depressive disorder 
resulted in more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks, rather the records 
show only mild impairment with her relationship with her 
spouse.  As such, the records from T.M.G. are evidence 
against assigning a rating higher than 30 percent disabling 
for the veteran's mood disorder and major depressive 
disorder.  

In May 2005 the veteran underwent a VA mental health 
examination.  She reported that she became depressed when 
physicians reduced her Prednisone dosage and euphoric when 
the Prednisone dosage was increased.  She reported 
depression, that she slept poorly, was fatigued, anxious, and 
had panic attacks with palpitations and shortness of breath.  
She denied a history of suicide attempts and psychotic 
episodes.  As to social functioning, the veteran reported 
that she occasionally socialized with the wives of her 
husband's co-workers and engaged in recreational activities 
with her husband.  

Mental health examination found the veteran neatly dressed 
and groomed, pleasant, polite with normal rate and tone of 
coherent speech.  She denied hallucinations or delusions, was 
alert and oriented in all three spheres, with good memory, 
fund of knowledge, judgment, insight, and ability to perform 
calculations.  Her affect was mildly depressed.   

As an assessment, the examiner provided that the veteran had 
manic symptoms during high dosage Prednisone treatment and 
became depressed when the dosage was reduced and, although 
Prednisone had been discontinued for several years, she 
continued to have some residual depressive symptoms.  She was 
diagnosed with steroid induced mood disorder and mood 
disorder due to liver disease.  A GAF score of 75 was 
assigned with a comment that the veteran had some symptoms of 
anxiety and depression, but nevertheless maintained a good 
relationship with her spouse and child.  

The May 2005 examination report is evidence against assigning 
an evaluation of greater than 30 percent rating for the 
veteran's mood disorder and major depressive disorder.  Her 
most disabling symptom was panic attacks but the evidence 
does not show that she had panic attacks once per week or 
more often.  The findings of mild depression and poor sleep 
and some panic attacks are consistent with a 30 percent 
evaluation.  There is no evidence of occupational impairment 
and no evidence of social impairment.  The assigned GAF score 
of 75 draws into question the propriety of the already 
assigned 30 percent rating.  Regardless, the May 2005 
examination results are evidence against assigning a rating 
higher than that already assigned by the RO.  

The next significant evidence regarding the veteran's mood 
disorder and major depressive disorder is a report of a VA 
mental health examination conducted in May 2008.  The veteran 
reported symptoms of guilt, irritability, feeling 
overwhelmed, crying, sleep disturbance, decreased energy, 
decreased motivation, generalized anxiety associated with her 
medical problems, and panic attacks occurring several times 
per week.  She also reported some obsessive -compulsive 
traits, but denied intrusive memories, overt psychotic 
symptoms such as hallucinations, paranoia, inappropriate 
behavior, suicidal ideations, and homicidal ideations.  

The veteran reported that she stopped working in 2003 due to 
her colitis.  She described a daily routine of rising by 8 
o'clock in the morning, spending a good deal of time in the 
bathroom due to her colitis, preparing her child for 
preschool, returning home to spend time with her infant, 
taking a nap or doing housework - depending on her energy 
level, going to appointments, picking her child up from 
preschool, and preparing dinner with her husband.  She 
reported that she is usually very tired by 6 o'clock in the 
evening so her husband bathes the children and does the 
dishes.  She retires by 10 o'clock in the evening. 

Mental status examination found the veteran to be casually 
dressed and groomed, she appeared depressed and cried several 
times during the course of the interview.  Thought processes 
were logical and goal-oriented.  Motor function was grossly 
intact.  The examiner estimated that the veteran had at least 
average intelligence.  Her score on a mental status 
examination was 29 out of 30, which the examiner stated 
showed that all parameters were grossly intact except for 
very mild working memory deficit.  

The veteran reported no inappropriate behavior, her thought 
processes and communication were not impaired, her social 
functioning was grossly intact for basic skills.  

The examiner provided a diagnosis of mood disorder not 
otherwise specified with depressive and anxious symptoms 
associated with fatigue, ulcerative colitis, left ankle 
problems, and a history of adverse side effects to steroids.  

The examiner assigned a GAF score of 50, and stated that the 
veteran's mental disorder resulted in deficiencies in most of 
the following areas: work, family relations, and mood.  The 
examiner also opined that the veteran would have difficulty 
sustaining even simple work activities in a loosely 
supervised environment because of the tenuous stabilization 
of her anxiety, depression, fatigue, chronic pain, and 
gastrointestinal problems.  Her physical disabilities, the 
examiner remarked, were inseparably interwoven with her 
anxiety and depression.  It was the examiner's opinion that 
the veteran's ability to concentrate and perform tasks in a 
sustained manner would add to her irritability and may cause 
interpersonal tension.  

Taking all the evidence into consideration, the Board finds 
that evidence prior to the May 2008 examination is evidence 
against assigning an evaluation higher than 30 percent for 
the veteran's mood disorder and major depressive disorder.  
That evidence shows that her mood disorder and major 
depressive disorder resulted in only mild symptoms with no 
occupational interference and only minimal social 
interference.  She consistently reported that her inability 
to work was due to her colitis.  She had no cognitive, 
insight, judgment, or behavioral deficits, only minimal 
memory deficits, and mild mood symptoms.  

However, the May 2008 VA examination report provides evidence 
that disability resulting from the veteran's mood disorder 
and major depressive disorder is more nearly approximated by 
the criteria for a 50 percent rating than by the criteria for 
a 30 percent rating.  

Specific evidence giving rise to this determination is that 
the veteran suffers from more than one panic attack per week, 
and the assigned GAF score of 50 which is indicative of 
serious symptoms and serious impairment.  Therefore, the 
Board finds that the May 2008 VA examination report provides 
sufficient evidence to warrant assignment of a 50 percent 
rating for the veteran's mood disorder and major depressive 
disorder and the veteran's appeal must be granted to that 
extent.  

Having determined that a 50 percent evaluation is warranted 
for the veteran's mood disorder and major depressive 
disorder, the Board now turns to whether a rating higher than 
50 percent is warranted.  

Given that the evidence prior to the May 2008 examination did 
not show that her mood disorder and major depressive disorder 
warranted a rating higher than 30 percent, the Board need not 
revisit that evidence.  

As to the May 2008 VA examination, those results provide 
compelling evidence against assigning a rating higher than 50 
percent disabling for the veteran's mood disorder and major 
depressive disorder.  The assigned GAF score of 50, although 
indicative of serious symptoms and impairment, is at the top 
end of the scale of 41 to 50 that provides for such an 
indication.  Although the examiner stated that the veteran 
reported obsessive -compulsive traits, the examiner also 
reported that she had no inappropriate behavior.  There is no 
finding of obsessional rituals that interfere with routine 
activities.  Indeed, the veteran described a very orderly and 
regular routine.  Given her colitis, her bathroom use cannot 
be deemed as obsessional behavior.  

Additionally, her thought process, communication, cognitive 
ability, speech, ability to function independently and 
ability to establish effective relationships are all shown by 
the May 2008 examination report to be without any impairment.  
She has only mild impairment in some memory function; she is 
irritable, and depressed.  She was found to be oriented and 
of not inappropriate personal appearance or hygiene.  Her 
description of her daily care of her children and attending 
appointments is evidence that she is able to effectively 
adapt to stressful circumstances.  

The Board has considered the examiner's statements regarding 
what may possibly happen if the veteran returns to work 
outside the home, but there is no evidence that she has 
actually has difficulty adapting to a work setting.  Of note 
in this regard is that in July 2003, the veteran reported 
that she did not currently work outside of the home because 
she was busy with her children (always a highly difficult 
task in the best of circumstances) and with doctor's 
appointments.  There is no indication that a psychiatric 
disability has ever caused the veteran difficulty in a work 
or worklike setting.  This possible occurrence of problems in 
a work setting is necessarily speculative rather than of any 
certainty because the veteran has not worked since 2003.  
Furthermore, the examiner who examined the veteran in May 
2008 stated the possibility of work problems due to the 
veteran's psychiatric disorder in speculative terms.  
Speculative opinions do not give rise to VA benefits.  Cf.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

A GAF score of 50 was assigned.  While this score is evidence 
of serious symptoms and serious impairment, the score is at 
the end of the scale assigned for such symptoms and 
impairment.  The assignment of this GAF score at the least 
disabling end of the bracket, taken together with the 
veteran's reported symptoms, is evidence that the extent of 
disability resulting from the veteran's mood disorder and 
major depressive disorder more closely approximates the 
criteria for a 50 percent rating than for a 70 percent 
rating.  

In short, the May 2008 examination report provides evidence 
that the veteran does not suffer from impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Based on the above, he Board finds that the May 2008 VA 
examination provides evidence that a rating of 50 percent for 
the veteran's mood disorder and major depressive disorder is 
warranted but provides evidence against assigning a rating 
higher than 50 percent for her mood disorder and major 
depressive disorder.  Thus, her claim must be granted to the 
extent of a 50 percent evaluation.  The remainder of the 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Migraine headaches

Service connection for migraine headaches was established in 
the January 2002 rating decision.  At that time the RO 
assigned a 10 percent evaluation under Diagnostic Code 8100, 
effective in August 2001.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, migraines 
with characteristic prostrating attacks averaging one episode 
in 2 months over the last several months warrant assignment 
of a 10 percent evaluation.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Id.  The maximum schedular rating of 50 
percent is warranted for migraines with very frequent and 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability.  Id.

In the January 2002 VA general medical examination report, 
the examiner reported that the veteran's migraine headaches 
began in 1999 and that she was given medication.  The veteran 
reported that she suffers from headaches once per month and 
it is usually localized above the eyes and bitemporal.  
Symptoms include severe pounding, throbbing, nausea, light 
and sound sensitivity, and the presence of wavy lines in 
front of her eyes and loss of visual focus.  She reported 
that these last 24 hours, that she responds by going into a 
dark room and treating the pain with Tylenol and rest, and 
that the last episode occurred 3 weeks prior to the 
examination.  She also reported that while she was in service 
she would take time off work because of the headaches.  Fifty 
percent of the headaches are reported as prostrating.  

Given that the veteran reported headaches once per month but 
that only 50 percent of the headaches were prostrating, the 
January 2002 examination report is evidence against assigning 
a rating higher than 10 percent for the veteran's migraine 
headaches.  

In May 2005, the veteran underwent another VA examination 
regarding her headaches.  She reported that her most recent 
headache had occurred one and one-half to two weeks prior to 
the examination, and that her headaches occurred once per 
month.  As to severity, she reported that her headaches were 
on the "7" level.  She also reported that she does not take 
any medication for her headaches but that she will attempt to 
sleep when these occur, although the care of her child made 
that impossible at present.  Neurological examination was 
normal.  

In May 2008, the veteran again underwent VA examination with 
regard to her migraine headaches.  The report was nearly 
identical to that of the May 2005 examination with the 
exception that 50 percent of the headaches were reported as 
prostrating and that the headaches occurred once per month.  
Neurological examination was normal and the veteran was in no 
acute distress.  

The Board finds the veteran's description of her headaches, 
as recorded in the May 2005 and May 2008 examination reports, 
is not that of more than 1 prostrating headache every two 
months.  This finding is supported by her May 2005 
description of the headaches as of a "7" level, her report 
that about care of her child which indicates that she is 
capable of continuing to function during the headaches, and 
her report recorded in the May 2008 examination report of 
headaches once per month with 50 percent of the headaches of 
the prostrating type.  These examination reports are evidence 
against assigning a rating higher than 10 percent for her 
migraine headaches.  

There is no evidence of record more favorable to the veteran 
than these examination reports.  Because all evidence of 
record shows that the veteran suffers from no more than 
prostrating headaches occurring once every two months, her 
claim for a rating higher than 10 percent disabling for 
migraine headaches must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Allergic rhinitis

Service connection for allergic rhinitis was established in 
the January 2002 rating decision.  At that time the RO 
assigned the current noncompensable evaluation effective in 
August 2001.  

Allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side, is rated 10 
percent disabling.  38 C.F.R. § 4.97 Diagnostic Code 6522 
(2007).  Allergic or vasomotor rhinitis with polyps is rated 
30 percent disabling.  Id.

Service treatment records and post service treatment records 
show that the veteran suffers from seasonal allergies.  These 
records provide no evidence that the veteran's allergic 
rhinitis results in complete obstruction of one nasal passage 
or 50 percent or greater obstruction of both nasal passages.  
Similarly, these records provide no evidence that the 
veteran's allergic rhinitis results in polyps of her nasal 
passages.  

In the January 2002 VA examination report, the examiner 
stated that the veteran had reasonable patency via each 
nostril.  This is evidence against assigning a compensable 
rating for allergic rhinitis as it is evidence that the 
criteria for the 10 percent rating have not been met.  

The May 2005 VA examination report contains the veteran's 
explanation that her allergic rhinitis results in watery and 
irritated eyes and that she has to blow her nose for the 
first 3 hours after awakening.  The examiner stated that for 
the 2 hours that the veteran was in his office he did not 
observe that her eyes watered and she did not blow her nose, 
although she did sniffle a good bit.  Physical examination 
found her nostrils open.  For the same reasons stated above, 
this examination report is evidence against assigning a 
rating higher than 10 percent disabling for allergic 
rhinitis.  

The May 2008 VA examination report contains finding similar 
to those found in the earlier examination reports.  The 
veteran reported that her allergic rhinitis results in itchy 
watery eyes, postnasal drainage, ear drainage, hives, and 
itching.  She also reported that she is allergic to 
everything except mold.  She reported that she has had 
multiple sinus infections.  She reported that she takes no 
medication for her allergic rhinitis.  

Physical examination of the veteran's nose revealed slightly 
boggy mucosa, slight clear drainage, no inflammation, no 
obstruction, and no polyps.  Again, this examination report 
is evidence against assigning a higher rating.  

The service treatment records and the post service treatment 
records do not show the veteran to suffer from obstruction of 
either nasal passage or to have nasal polyps.  All VA 
examination reports found the veteran's nasal passages to be 
clear and there is no affirmative finding of nasal polyps, 
but there is the May 2008 negative finding as to nasal 
polyps.  Hence, all evidence of record is against assigning a 
compensable evaluation for the veteran's allergic rhinitis 
and her appeal must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Musculoskeletal disabilities - general

In determining the appropriate evaluation for musculoskeletal 
disabilities, 38 C.F.R. § 4.40 and § 4.45 must be taken into 
consideration.  These provisions address functional loss of 
the affected anatomy.  Under 38 C.F.R. § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45, factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Similarly, if arthritis is present 38 C.F.R. § 4.59 must be 
considered.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Achilles tendinitis

Service connection for Achilles tendinitis of the left ankle 
was established in the January 2002 rating decision.  At that 
time, the RO assigned an evaluation of 10 percent disabling, 
effective in August 2001.  

Ratings for tenosynovitis are assigned under 38 C.F.R. § 
4.71a Diagnostic Code 5024.  In pertinent part, Diagnostic 
Code 5024 directs VA to rate tenosynovitis on limitation of 
motion of the affected parts, as degenerative arthritis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5003 directs VA to rate 
degenerative arthritis on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  However, when the limitation of motion would be 
rated noncompensable under a limitation of motion code, a 10 
percent rating may be assigned for each affected major joint 
or group of minor joints.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.

Under 38 C.F.R. § 4.71a Diagnostic Code 5270, disability of 
the ankle manifested by moderate limitation of motion 
warrants a 10 percent rating.  Disability of the ankle 
manifested by marked limitation of motion warrants a 20 
percent rating.  Id.  

May and June 2001 service treatment records contain reports 
of Achilles tendinitis demonstrated by symptoms of a tender 
Achilles tendon on the left and a sore heel.  Objective 
findings were a tender left Achilles tendon but with no 
swelling or erythema noted and a negative Homan sign.  

The January 2002 VA examination report recorded a history 
that the veteran's left Achilles tendinitis occurred during 
the summer of 2001 after she had gained 60 pounds of 
bodyweight following treatment with Prednisone for her 
ulcerative colitis.  She reported that she had only one 
recurrence of Achilles tendinitis, that being in the summer 
of 2001.  

Physical examination found no discomfort of either of the 
veteran's Achilles tendons.  Range of motion of the left 
ankle was dorsiflexion of 0 to 13 degrees, plantar flexion of 
0 to 42 degrees, and on the right ankle, dorsiflexion of 0 to 
16 degrees and plantar flexion of 0 to 46 degrees.  There was 
no effusion, hyperthermia, induration or erythema and the 
pulses were palpable bilaterally with good capillary refill.  
In other words, the veteran's Achilles tendons were normal 
and asymptomatic.  The examiner rendered an assessment of 
Achilles tendinitis on the left currently stable.  

The May 2008 VA examination included a history that the 
veteran had been diagnosed with Achilles tendinitis during 
service and has had soreness in her ankle and intermittent 
pain lasting from 20 to 30 minutes at times and she reported 
that when her ankles become painful she is unable to walk.  
She reported that she gets pain when she drives for more than 
10 minutes.  She reported that she has no problem standing, 
sitting, walking, or climbing stairs when she is not 
experiencing pain.  Flare ups were reported as 3 per year and 
last from 4 to 30 days.  

Physical examination found the veteran's gait normal, she did 
not use an assistive device.  Examination of the ankles 
revealed tenderness on both sides of her Achilles' tendons 
bilaterally, but no swelling, thickening, effusion, or 
tenderness in the ankle.  Range of motion of both ankles was 
dorsiflexion of 20 degrees and plantar flexion of 0 to 45 
degrees with no instability noted.  Deep tendon reflexes were 
active and equal bilaterally, no sensory loss was noted.  She 
was able to stand without difficulty and there was no valgus 
or varus deformity of the Achilles' tendon bilaterally.  X-
rays showed normal ankles.  The examiner provided a diagnosis 
of Achilles' tendinitis left ankle.  

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71a, Plate II.  The January 2002 examination 
found the veteran to have nearly normal dorsiflexion and 
plantar flexion of the left ankle and the May 2008 
examination found completely normal dorsiflexion and plantar 
flexion of the left ankle.  Moreover, these examination 
reports show the veteran to be essentially asymptomatic with 
regard to this service connected disability.  

In addressing the "DeLuca" factors, the examiner stated 
that unless otherwise noted, there was no change in the 
active or passive range of motion during repeat testing times 
three and no additional loss of range of motion due to 
painful motion, weakness, limited endurance, incoordination, 
instability, or acute flares.  

There is no other evidence of record favorable to this claim.  
The examination reports, showing near normal or normal motion 
of the left ankle are evidence that the veteran suffers from 
no more than moderate limitation of motion of the left ankle.  
There is no evidence to the criteria and no evidence that the 
veteran's left Achilles tendonitis warrants higher than a 10 
percent evaluation.  Hence, her claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Plantar fasciitis

Service connection for bilateral plantar fasciitis was 
established in the January 2002 rating decision.  At that 
time the RO assigned a 10 percent evaluation effective in 
August 2001.  This evaluation is assigned under the criteria 
found in 38 C.F.R. § 4.71a, Diagnostic Code 5277 which is the 
diagnostic code for bilateral week foot.  Ten percent is the 
maximum rating available under Diagnostic Code 5277.  

The Board has considered whether a rating higher than 10 
percent is available for the veteran's plantar fasciitis 
under any applicable diagnostic code.  However, as indicated 
below, the veteran has specifically been found to not have 
pes planus, Diagnostic Code 5276, for flat feet, is not for 
application.  

However, the Board has considered whether an evaluation 
higher than the 10 percent already assigned is warranted 
under Diagnostic Code 5284.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, injuries of the foot other than those 
addressed by other diagnostic codes are rated at 30 percent 
if severe, 20 percent if moderately severe, 10 percent if 
moderate, and 40 percent with actual loss of use of the foot.

The January 2002 VA examination report includes the veteran's 
report of her plantar fasciitis history.  She reported that 
she had first experienced bilateral aching of the bottom of 
her feet in May or June of 2001.  She distinguished this from 
her Achilles tendinitis as the latter manifested with 
stiffness on the left only and the plantar fasciitis 
manifested when she first bears weight.  

Physical examination revealed slight discomfort over the arch 
bilaterally on added pressure but no exquisite limitation or 
tenderness was noted.  As an assessment, the examiner 
provided bilateral plantar fasciitis.  

An August 2004 clinical note, from the Elmendorf medical 
facility contains the veteran's report that she had redness, 
pain, and swelling of her right foot during an airplane ride 
but that the symptoms resolved spontaneously following the 
ride.  This episode was not attributed to the veteran's 
plantar fasciitis, but rather the note speculated that, given 
that the veteran had a history of a transient ischemic 
attack, this was likely thrombophlebitis.  

The May 2008 VA examination included an examination of the 
veteran's feet.  The veteran provided that her current 
symptoms were that she gets burning and itching inside the 
feet almost 3 times per year.  She reported that her last 
episode was 2 to 3 weeks ago and lasted for 5 days.  Physical 
examination of her feet revealed no pes planus or hammertoe 
deformity.  There was no swelling noted, there were no shoe 
inserts present.  She did not have tenderness in the plantar 
aspect of the left foot but there was tenderness along the 
metatarsal heads of the right foot.  There was no tenderness 
in the medial arches of either foot.  She had one callus, 
non-tender, on the metatarsal head of the right fifth toe.  
She wore sandals to the examination and there was no wear and 
tear.  Range of motion of both feet was completely within 
normal limits.  X-rays of her feet were normal.  There was no 
change in the active range of motion of her feet due to 
painful motion, weakness, limited endurance, incoordination, 
instability, or acute flares.  The examiner provided a 
diagnosis of bilateral plantar fasciitis with no limitation 
of motion.  

This evidence shows that the veteran has, at most, only mild 
disability resulting from her bilateral plantar fasciitis.  
This is evidence against assigning an evaluation higher than 
10 percent disabling for this disability.  There is no 
evidence of record more favorable to the veteran's claim.  

Because the preponderance of the evidence is against 
assigning a rating higher than 10 percent for the veteran's 
bilateral plantar fasciitis, her claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Right hip photopenia

Service connection was established for right sacroiliac 
discomfort in the January 2002 rating decision and the RO 
assigned a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5252, for limitation of flexion of the thigh.  
In a rating decision dated in April 2002, the RO changed the 
description of that disability to photopenia of the right hip 
femoral head with recurring pain.  

The Board has considered the criteria found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5251, 5252, and 5253 in determining 
whether a higher evaluation is warranted for this disability.  
Because there is no evidence of ankylosis or a flail joint, 
Diagnostic Codes 5250 and 5254 are not for application.  

Limitation of extension of the thigh warrants a 10 percent 
evaluation in cases where thigh extension is limited to 5 
degrees or less.  38 C.F.R. § 4.71a , Diagnostic Code 5251.  

Limitation of flexion of the thigh to 45 degrees warrants an 
evaluation of 10 percent and limitation of flexion of the 
thigh to 30 degrees warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Impairment of the thigh resulting in limitation of the 
thigh's rotation such that it cannot toe out more than 15 
degrees, or where there is limitation of adduction of the 
thigh such that the person cannot cross his or her legs 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  Limitation of abduction of the thigh 
such that motion is lost beyond 10 degrees warrants a 20 
percent evaluation.  Id.  

The veteran has not been found to have arthritis of the right 
hip; hence an evaluation based on the criteria found in 
Diagnostic Codes 5002, 5003, or 5010, or application of 
38 C.F.R. § 4.59, would be improper.  

Normal hip flexion is from 0 degrees to 125 degrees and 
normal hip abduction is from 0 degrees to 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  

In the January 2002 VA general medical examination report, 
the examiner recorded the veteran's report that her right hip 
started bothering her when she was taking Prednisone during 
service.  The veteran reported that she still had right hip 
pain which occurred 1 to 2 times per month, lasts for 2 days 
at a time, interfered with walking, but persisted whether she 
is sitting, standing, or lying down.  

Physical examination found her gait and station normal, she 
could toe- heel, tandem, and parallel walk "well".  The 
examiner stated that range of motion of her hips was normal 
bilaterally and listed measurements of range of motion of 
flexion to 125 degrees, extension to 20 degrees, internal 
rotation to 20 degrees, external rotation to 45 degrees, but 
that she had discomfort of her right hip nearly all motion.  

This examination report is evidence against assigning a 
compensable rating for the veteran's photopenia of the right 
hip femoral head because the range of motion of her right 
thigh was essentially normal and the same as the range of 
motion of her left thigh.  Her report of discomfort during 
the examination does not rise to the level of loss of 
function.  

In May 2005, the veteran underwent another VA examination of 
her right hip.  She reported that once every 2 months she has 
pain and it feels as if her hip is going to "fall out."  
Flare-ups were reported as occurring once every 2 months and 
lasting from one half day to two days.  Hips were found to be 
normal on physical examination and x-rays of her hips and 
pelvis were normal.  The examiner provided an impression of 
"[f]lexion of the left thigh.  This is limited to the right 
side with an exaggerated range of motion on the left side, 
and the right side has a normal range of motion."  The lack 
of range of motion measurements renders this examination 
report of limited value.  However, the finding of normal hips 
and a normal range of motion of the right hip is evidence 
against assigning a compensable evaluation for the veteran's 
photopenia of the right hip femoral head.  

The May 2008 VA examination included examination of the 
veteran's right hip.  The veteran reported that she now has 
stiffness of her right hip, more than pain.  Physical 
examination included findings that her gait was normal, she 
did not use any assistive devices, and x-rays of her right 
hip were normal.  There were no areas of tenderness, 
swelling, or discoloration of her right hip.  Range of motion 
of the right thigh was measured as flexion from 0 to 100 
degrees during which she complained of stiffness, extension 
of 0 to 30 degrees, adduction from 0 to 25 degrees, abduction 
from 0 to 45 degrees, external rotation from 0 to 50 degrees 
with slight discomfort, and internal rotation from 0 to 40 
degrees.  Repeated testing did not reveal any changes in 
range of motion.  The examiner provided a diagnosis of 
osteopenia of the right hip, right femoral head with minimal 
limitation of range of motion of the right hip.  

The 2008 VA examination report is more evidence against 
assigning a compensable evaluation for the veteran's service 
connected right hip disability.  Loss of range of motion of 
the veteran's right thigh was minimal; right thigh extension 
was greater than 5 degrees, right thigh flexion was greater 
than 45 degrees, external rotation was greater than 15 
degrees, and adduction to 25 degrees indicates that the 
veteran is able to cross her legs.  

In addressing the "DeLuca" factors, the examiner stated 
that unless otherwise noted, there was no change in the 
active or passive range of motion during repeat testing times 
three and no additional loss of range of motion of the right 
hip due to painful motion, weakness, limited endurance, 
incoordination, instability, or acute flares.  The Board 
finds that the veteran's report of external rotation does not 
rise to the level of any loss of function of her right hip 
that warrants a compensable evaluation.  

The record contains no other evidence more favorable to a 
finding that the veteran's photopenia of the right hip should 
be rated as compensable.  As all evidence of record is 
against assigning a compensable evaluation for the veteran's 
photopenia of the right hip femoral head with recurring pain, 
her claim must be denied.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Extrashedular consideration - all service-connected 
disabilities

Given the remarks of the May 2008 examiner who examined the 
veteran with regard to her psychiatric disability and given 
that the record shows that the veteran was separated from 
active service pursuant to her colitis, the Board has 
reviewed the record to determine whether referral for 
extraschedular consideration is warranted.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

Ratings have been assigned, both by the RO and in this 
decision by the Board, that contemplate the disability and 
symptomatology of each and every manifestation of the 
veteran's various service-connected disabilities.  There are 
no manifestations of these disabilities not contemplated by 
the rating schedule and assigned an adequate evaluation based 
on evidence showing the symptomatology and/or disability.  
Therefore, the first step of the Thun analysis is not met and 
that alone precludes referral for extraschedualr 
consideration.  

However, the Board has not stopped there.  Rather, even if 
the first step of the Thun anaylsis had been satisfied to 
warrant further analysis, that further analysis would yield a 
result unfavorable to referral for extraschedular 
consideration.  There are no additional factors such as 
frequent hospitalization or marked interference with 
employment.  The evidence is against a finding that the 
veteran suffered marked interference with her employment due 
to these disabilities.  

Prior to the September 19, 2005 VA examination, which 
resulted in a grant of a TDIU, the evidence most favorable to 
referring the matter for extraschedular consideration was the 
veteran's July 2003 report that she did not work outside the 
home because she was busy with her children and with doctor's 
appointments.  However, the Board finds that this evidence 
does not show marked interference with employment due to any 
of her disabilities.  Rather, it shows that it was more 
convenient for the veteran to not work outside the home due 
to her need to both take care of her child and to attend 
appointments.  

Effective since September 19, 2005, the veteran has been in 
receipt of a total disability rating based on individual 
unemployability.  Hence, since that time she is compensated 
for interference with employment caused by her service-
connected disabilities.  There is no evidence of any other 
related factor that would give rise to a finding that 
referral for extraschedular consideration is warranted in 
this case.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in December 2001, April 2005, April 2007, 
and July 2008.  These letters fully addressed all three 
notice elements.  

The December 2001 letter was sent to the veteran prior to the 
RO's adjudication of any of her claims.  The April 2005 
letter was sent to the veteran prior to the RO's adjudication 
of her claim for a psychiatric disorder.  The April 2007 
letter was sent to the veteran prior to the initial 
adjudication of her claims for increased ratings for plantar 
fasciitis, migraine headaches, and photopenia of the right 
hip femoral head.  

In the December 2001 letter, the RO informed the veteran of 
the evidence needed to substantiate her claims for service 
connection for ulcerative colitis, transient ischemic 
attacks, phlebitis, Achilles tendinitis, a skin disability, 
hemorrhoids, GERD, allergic rhinitis, migraine headaches, a 
right hip disorder, a right knee disorder, back pain 
radiating down her legs (which would include sciatica), a 
heart condition - including an intra-atrial defect, and 
hypertension.  This letter also informed the veteran of her 
and VA's respective duties in obtaining evidence.  

The April 2005 letter provided the veteran with the same 
information as the December 2001 letter, but with regard to 
her claim for a psychiatric disorder. 

The April 2007 letter provided the veteran with notice as to 
the evidence necessary to substantiate claims for higher 
ratings for Achilles tendinitis, photopenia of the right hip 
femoral head, and migraine headaches.  This letter included 
notice as to how VA assigns effective dates and disability 
ratings.  This letter also informed the veteran of her and 
VA's respective duties in obtaining evidence.  

In this case, the notice provided did not, prior to the 
initial adjudication of some of the veteran's claims, address 
how VA assigns either disability ratings and/or effective 
dates.  As to the claims for service connection for left hip 
sciatic, right hip/sacroiliac disorder other than photopenia 
of the right hip femoral head, hypertension, residuals of 
phlebitis of the right hand, an atrial septal defect, hives 
and/or a rash of the lower extremities, a right knee 
disorder, and residuals of a transient ischemic attack, the 
notice error is harmless error.  In that regard, the RO 
denied service connection for these claimed disabilities and 
the Board here denies the appeal as to these issues; 
therefore, no rating or effective date will be assigned.  In 
other words, any issues regarding effective dates or 
disability ratings as to these claimed disabilities are moot.  

In the letter dated in April 2007, the RO informed the 
veteran as to how VA assigns disability ratings and effective 
dates and referenced not only tendon inflammation (Achilles 
tendinitis), migraine headaches, and limitation of flexion of 
the thigh (photopenia of the right hip femoral head), but 
also referenced mood disorder, weak foot condition (plantar 
fasciitis), allergic rhinitis, ulcerative colitis, and 
hemorrhoids.  This letter thereby provided the veteran with 
notice as to how VA assigns disability ratings and effective 
dates for these latter stated disabilities, although that 
notice did not precede the initial adjudication of the claims 
on appeal that addressed those latter issues  

To the extent that the notice specified in Vazquez-Flores 
applies to the issues involving disagreement with assigned 
ratings, that notice was provided by way of a letter sent to 
the veteran in July 2008.  The letter informed the veteran as 
to how VA assigns disability ratings, including that, 
depending on the disability, ratings of between 0 and 100 
percent can be assigned, such ratings are assigned based on a 
schedule for evaluating disabilities found in 38 C.F.R. Part 
4, and that ratings can be assigned for impairment not 
covered by he schedule.  This letter also informed the 
veteran that in some instances, ratings depended on specific 
measurements or test results, and provided the veteran with 
examples of such.  Finally, the notice provided the veteran 
with examples of the type of evidence that would substantiate 
a higher rating and the veteran was told to either send such 
evidence to VA or tell VA about the evidence.  

A form was included in that letter for the veteran to return 
to VA to indicate whether she had more information or 
evidence to submit to substantiate her claims.  She returned 
the form with a notation that she had submitted all remaining 
evidence or information to VA.  

The April 2007 and July 2008 letters did not, in all 
instances, precede the initial adjudication of the veteran's 
claims by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

Although the April 2007 and July 2008 notice letters were not 
sent before the initial RO decisions in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims, she 
has been given ample time to respond, she has been 
represented by an attorney in these matters, she has sent in 
additional evidence and information.  Furthermore, the RO 
readjudicated the claims on appeal by way of Statement of the 
Case issued August 7, 2008 and a Supplemental Statement of 
the Case, issued in August 4, 2008, after the notice was 
provided.  For these reasons, the error in timing of the 
notice has been cured and does not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records; VA outpatient treatment records; records from 
"T.V.N.", M.D.; "T.M.G.", A.N.P.; Greater Lakes Mental 
Healthcare; and various military medical facilities that 
provided inpatient and outpatient treatment either before or 
after separation from active service including facilities at 
or associated with Elmendorf Air Force Base, McChord Air 
Force Base, and Madigan Army Medical Center.  Appropriate VA 
medical examinations have been afforded the veteran with 
regard to all issues on appeal.  These examinations took 
place in January 2002, August 2002, July 2003, May 2005, and 
May 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A 50 percent disability rating is granted for mood disorder 
and major depressive disorder with fatigue and insomnia, due 
to steroid use, subject to the laws and regulations governing 
the payment of monetary benefits.  

The appeal as to all other issues is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


